Order, Supreme Court, New York County (Marilyn Shafer, J.), entered February 26, 2007, which granted defendants-respondents’ respective motions for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Defendants established their prima facie entitlement to summary judgment, and the evidence offered by plaintiff in opposition to defendants’ motions failed to raise a triable issue of fact as to whether defendants engaged in snow removal on the public sidewalk where plaintiff slipped and fell (see Stein v State St. Bank & Trust Co. of Conn. N.A., 279 AD2d 427 [2001]). Concur—Andrias, J.P., Saxe, Sweeny, Moskowitz and DeGrasse, JJ.